DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2021 has been entered.

Response to Amendment
The Amendment filed 04/20/2021 has been accepted and entered. Accordingly, Claims 1, 3, 6, 7, 8, 9, 11, 13, 16, 17, 18 and 19 have been amended. 
Claims 1-20 are pending in this application.       

Response to Arguments
Applicant’s arguments: see Pages 11 to 17 of the Amendment filed 04/20/2021, with respect to claims 1-20, in conjunction with amendments “in response to determining that the wake-up radio frame is to be transmitted outside the basic service set: computing, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set; providing a bit in a frame control segment of the wake-up radio frame indicative of the target frame check sequence computed without using the basic service set identifier associated with the basic service set” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “in response to determining that the wake-up radio frame is to be transmitted outside the basic service set: computing, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set; providing a bit in a frame control segment of the wake-up radio frame indicative of the target frame check sequence computed without using the basic service set identifier associated with the basic service set” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Wang et al. (U.S. Patent Application Publication No. US 2019/0364505 A1), which is directed to a wireless local area network (WLAN) communication system; and teaches that creating a low power wake-up radio (WUR) frame; an access point (AP) is generating/transmitting a wake-up radio (WUR) frame to one or more client stations 
	Adachi et al. (U.S. Patent Application Publication No. US 2018/0206193 A1), which is directed to wireless communication system; and teaches that a MAC frame that contains a MAC header having a transmission destination address field in which the MAC address (BSSID) of the registered AP is set and determine whether there is other information required to be set in the MAC header or the frame body field e.g., a specific 
	Asterjadhi et al. (U.S. Patent Application Publication No. US 2019/0208470 A1), which is directed to telecommunication system; and teaches that appending the target frame check sequence (FCS) to the wake-up radio (WUR) frame based on the FCS 340 additionally being computed accounting for the BSS ID address if the frame is sent to one or more STAs that are associated with the BSS, the FCS 340 may not be computed accounting for the BSS ID address if the frame is sent to one or more STAs that are not associated with the BSS and, removing the embedded BSSID field 1210 in the WUR frame 1200b (par [00108], Fig.2-3&9).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “in response to determining that the wake-up radio frame is to be transmitted outside the basic service set: computing, a target frame check sequence for the wake-up radio frame without using the basic service set identifier associated with the basic service set; providing a bit in a frame control segment of the wake-up radio frame indicative of the target frame check sequence computed without using the basic service set identifier associated with the basic service set” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414